Appellant was convicted of theft, and his punishment assessed at imprisonment in the county jail for a period of four months.
The Assistant Attorney-General moves the court to dismiss the appeal on the ground that the record shows that defendant excepted to the order overruling the motion for a new trial and gives notice of appeal. The order should have stated that he gave notice of appeal to the Court of Criminal Appeals. The order fails to show this statement, and therefore the Assistant Attorney-General's motion must prevail. Appellant's counsel, however, files a motion here to correct the judgment nunc pro tunc, claiming it was a clerical error on the part of the clerk and affidavits as well to support this contention, but this is a matter we can not review. We only have jurisdiction of cases as they are appealed here as authorized by the statutes of this State.
The motion of the Assistant Attorney-General is sustained, and the appeal is ordered dismissed.
Dismissed.